Citation Nr: 0722389	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  01-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder characterized as C5-C6 and C6-C7 herniated nucleus 
pulposus (HNP) with left C6 radiculopathy, to include as 
secondary to the service-connected dorsolumbar disability.

(The issue of entitlement to a compensable disability rating 
for service-connected rhinosinusitis will be addressed in a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1988.

The issue comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for a cervical spine disorder (C5-C6 and 
C6-C7 HNP with left C6 radiculopathy).  The veteran entered a 
notice of disagreement with this decision in August 2001.  
The RO issued a statement of the case in November 2001.  The 
veteran's substantive appeal was received in December 2001. 

In January 2003, the Board issued a decision addressing the 
issue of entitlement to service connection for a cervical 
spine disorder.  In April 2004, the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded the 
January 2003 Board decision denial of entitlement to service 
connection for a cervical spine disorder.  The Joint Motion 
for Remand accompanying the Court's order reflects the 
January 2003 Board decision was vacated and remanded for 
further notice pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006).  In January 2005, the Board remanded this issue 
to the RO for further notice and development, which was 
completed, and the case was returned to the Board.  

The veteran withdrew a request for a personal hearing at the 
RO, and has not requested a Board hearing.  38 C.F.R. § 
20.704(d) (2006).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

On February  26, 2007, the AOJ issued a supplemental 
statement of the case that included the issue of entitlement 
to service connection for a cervical spine disorder 
characterized as C5-C6 and C6-C7 HNP with left C6 
radiculopathy, to include as secondary to the service-
connected dorsolumbar disability.  The letter accompanying 
the February 2007 supplemental statement of the case advised 
the veteran that he had a period of 60 days to make any 
comment or response, and that his case would be sent to the 
Board after 60 days if no additional information were 
received from the veteran.  

Within the 60 day period, on March 13, 2007, the Board 
received additional evidence from the veteran that included 
recent VA (Mayaguez) outpatient treatment records dated from 
2005 to 2007 that were not previously of record, as well as 
private medical evidence (letter from Manuel Martinez, M.D., 
dated January 28, 2003).  A November 2002 VA treatment record 
entry is a duplicate that is already of record.  The 
accompanying response form used by the veteran reflects that 
he wanted VA to wait the full 60-day period before returning 
his case to the Board.  Following the 60 day period, the case 
was received by the Board on May 10, 2007.  

The additional evidence includes VA outpatient treatment 
record evidence pertaining to the cervical spine from 2005 to 
2007 that was not previously available.  See 38 C.F.R. 
§ 20.1304(b)(1) (2006).  Because the evidence the veteran 
submitted was not accompanied by a waiver of initial AOJ 
consideration of this evidence, the Board must refer this 
additional evidence to the AOJ for review.  See 38 C.F.R. 
§ 20.1304(c) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the additional 
evidence received from the veteran on 
March 13, 2007 that includes VA outpatient 
treatment records from the VA (Mayaguez), 
and a January 2003 letter from Dr. 
Martinez, as it pertains to the cervical 
spine.

2.  The AOJ should consider the additional 
evidence and readjudicate the issue of 
entitlement to service connection for a 
cervical spine disorder characterized as 
C5-C6 and C6-C7 HNP with left C6 
radiculopathy, to include as secondary to 
the service-connected dorsolumbar 
disability.  If the benefits sought on 
appeal are not granted, another 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the supplemental 
statement of the case before the claims 
folder is returned to the Board.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion as to the ultimate 
disposition warranted in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



